Case 1:19-cv-01869-LPS Document 13-8 Filed 12/20/19 Page 1 of 4 PageID #: 441




                          EXHIBIT 8
Getting Started - Sign in with Apple - Apple Developer                     Page 1 of 3
    Case 1:19-cv-01869-LPS Document 13-8 Filed 12/20/19 Page 2 of 4 PageID #: 442


                        Discover            Design           Develop           Distribute          Support              Account


  Sign in with Apple                                                                                         Overview              Resources




                                  Make signing in easy.
             Provide a fast, secure, and privacy-friendly way for users to set up an account and
                                     start using your apps and websites.




                   Planning
                    Sign in with Apple allows you to set up a user account in your system, complete with name, verified
                    email address, and unique stable identifiers that allow the user to sign in to your app with their
                   Apple ID. It works on iOS, macOS, tvOS, and watchOS. You can also add Sign in with Apple to your
                    website or versions of your app running on other platforms. Once a user sets up their account, they
                    can sign in anywhere you deploy your app.



                   Examples of Use Cases
                    With Sign in with Apple, it$s easy to:

                    • Allow users to create an account early in your app experience if your app has limited functionality
                      without an account.

                    • Allow users to create an account after interacting with features of your app. For example, to save
                      progress or set up a profile.

                    • Allow users to create an account after completing a purchase as a guest.

                    • Allow users with existing accounts to sign in or reauthenticate to any version of your app or website.


                    Guidelines
                   As you plan and design your app or website for Sign in with Apple, make sure to follow these
                    guidelines:

                        Human Interface Guidelines
                        App Store Review Guidelines
                        Usage Guidelines for Websites and Other Platforms
                        Apple Developer Program License Agreement




                   Implementing
                    Configuration




https://developer .apple .com/sign-in-with-apple/get-started/                                                                     9/24/2019
Getting Started - Sign in with Apple - Apple Developer                     Page 2 of 3
    Case 1:19-cv-01869-LPS Document 13-8 Filed 12/20/19 Page 3 of 4 PageID #: 443


                   You'll need to use Certificates, Identifiers & Profiles to set up identifiers and keys in your
                   Apple Developer account before you can implement Sign in with Apple.

                    Get instructions on configuration

                   Learn about registering outbound email domains


                   For Apps
                   Use the AuthenticationServices framework to let users set up accounts and sign in to your native iOS,
                   macOS, tvOS, and watchOS apps.

                   Learn about AuthenticationServices


                   For the Web and Other Platforms
                   Use Sign in with Apple JS to let users set up accounts and sign in to your website and apps on other
                   platforms.

                   Learn about Sign in with Apple JS


                    Service API
                   Use the Sign in with Apple API to validate the authorization code provided to your app and check a
                   user's status directly with Apple servers.

                   Learn about the Sign in with Apple API


                   Private Email Relay Service
                   Some privacy-conscious users will choose to keep their personal email address private and use
                   Apple's private email relay service when setting up an account. To send email messages through the
                   relay service to the users' personal inboxes, you will need to register your outbound email domains.

                   Learn about using the Private Email Relay Service



                    Testing and Verifying
                      code 11 beta
                   To test your apps, use the latest beta version of Xcode 11 and update your devices to the latest beta
                   versions of iOS, macOS, tvOS. To test your website, you'll need to group it with an app that is enabled
                   for Sign in with Apple and is available on the App Store.

                   Download the latest beta software




                                                    Resources
                                 Find tools, documentation, and resources you need to implement
                                                        Sign in with Apple.

                                                           Learn more




https://developer .apple .com/sign-in-with-apple/get-started/                                                                9/24/2019
Getting Started - Sign in with Apple - Apple Developer                     Page 3 of 3
    Case 1:19-cv-01869-LPS Document 13-8 Filed 12/20/19 Page 4 of 4 PageID #: 444




https://developer .apple .com/sign-in-with-apple/get-started/                9/24/2019
